Opinion by
Walker, J.
The report of the Government chemist showed that the sample is a moulding wax composed of a mixture of animal or vegetable wax, chalk, small amounts of rosin and iron oxide, and that wax is the component of chief value.
On the record presented the collector was directed to reliquidate the entry, taking tax at the rate of 2 cents per pound on the total weight of the imported article, which is equal to the proportion of the highest rate prescribed in section 602J4, supra, namely, 5 cents, in respect of the wax which the quantity by weight of such wax, namely, 40 percent, bears to the total weight of the imported article.